McMurray, Presiding Judge.
This appeal followed defendant’s convictions for child molestation and aggravated child molestation. Held:
In two enumerations, defendant challenges the sufficiency of the evidence.
The eight-year-old victim’s special education teacher testified that the victim is physically and mentally handicapped and that the child is unable to control her bladder. The victim’s teacher testified that she noticed abrasions on the victim’s private parts when she was changing the child’s diaper and that she contacted the Department of Family & Children Services and reported possible child abuse. An emergency room physician testified that the victim’s private area was “mildly inflamed” and that the victim informed him that defendant touched her private area. A law enforcement officer testified that she interviewed the victim on videotape and that the victim then informed her that defendant had subjected the victim to acts of child molestation and aggravated child molestation. The videotaped interview was entered into evidence and it affirmed the officer’s testimony that defendant sexually molested the victim. This evidence was sufficient to authorize the jury’s finding that defendant is guilty, beyond a reasonable doubt, of child molestation and aggravated child molestation as charged in the indictment. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Allen v. State, 263 Ga. 60 (1) (428 SE2d 73).

Judgment affirmed.


Johnson and Blackburn, JJ., concur.

Joseph H. Briley, District Attorney, Alberto C. Martinez, Jr., Assistant District Attorney, for appellee.